09-3312-pr
         Bellamy v. Mount Vernon Hospital


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 21 st day of July, two thousand and                                    ten.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,
10                         Judge. *
11
12
13
14       JEROME BELLAMY,
15
16                                       Plaintiff-Appellant,
17
18                       -v.-                                                   09-3312-pr
19
20       MOUNT VERNON HOSPITAL, Urologist, Doctor name unknown at
21       this time, M. JANIS, NYS DEPARTMENT OF CORRECTIONS, DR. J.
22       PERELI, DR. LESTER WRIGHT,
23
24                                       Defendants-Appellees.
25
26
27       FOR APPELLANT:                  JEROME BELLAMY, pro se, Alden, NY.


                 *
                     The Honorable Richard W. Goldberg, Judge, United States Court of
         International Trade, sitting by designation.


                                                            1
 1   FOR APPELLEES:          EDWARD J. GUARDARO, JR., TERENCE S.
 2                           REYNOLDS, Barlett McDonough Bastone &
 3                           Monaghan LLP, White Plains, NY, for
 4                           defendant-appellee Mount Vernon Hospital;
 5                           RICHARD O. JACKSON, Assistant Solicitor
 6                           General of Counsel, (Andrew M. Cuomo,
 7                           Attorney General of the State of New
 8                           York, Barbara D. Underwood, Solicitor
 9                           General, Michael S. Belohavek, Senior
10                           Counsel, on the brief), New York, NY, for
11                           defendant-appellees the State Defendants.
12
13
14
15
16
17        Appeal from the United States District Court for the
18   Southern District of New York (Scheindlin, J.).
19
20         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

21   AND DECREED that the judgment of the district court be

22   AFFIRMED.

23         Appellant Jerome Bellamy (“appellant”), pro se and

24   incarcerated, appeals from a judgment of the United States

25   District Court for the Southern District of New York

26   (Scheindlin, J.), granting the motions of Mount Vernon

27   Hospital and the State Defendants ** for summary judgment.

28   Appellant commenced this action by asserting claims under,

29   inter alia, the Eighth and Fourteenth Amendments for



           **
              The “State Defendants” consist of the New York State Department of
     Correctional Services (“DOCS”); Dr. Lester Wright, Chief Medical Officer for
     DOCS; Dr. Marc Janis; and Dr. J. Pereli.


                                           2
1    deliberate indifference to his serious medical needs and

2    failure to provide medical information.     He sought a

3    permanent injunction against the State Defendants.        In

4    August of 2008, the district court granted the motions of

5    Mount Vernon Hospital and Dr. Janis for summary judgment.

6    In June of 2009, the district court granted the motions of

7    the DOCS and Dr. Wright for summary judgment.     Dr. Pereli

8    was dismissed from the case by the district court pursuant

9    to Fed. R. Civ. P. 4(m).

10          We review orders granting summary judgment de novo and

11   focus on whether the district court properly concluded that

12   there was no genuine issue as to any material fact and that

13   the moving party was entitled to judgment as a matter of

14   law.    See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

15   292, 300 (2d Cir. 2003).    In determining whether there are

16   genuine issues of material fact, we are “required to resolve

17   all ambiguities and draw all permissible factual inferences

18   in favor of the party against whom summary judgment is

19   sought.”    Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.

20   2003) (internal quotation marks omitted).     We review a

21   district court’s dismissal pursuant to Federal Rule of Civil

22   Procedure 4(m) for abuse of discretion.     See Zapata v. City

23   of N.Y., 502 F.3d 192, 195 (2d Cir. 2007).

                                     3
1        Construing, as we must, all of the facts in appellant’s

2    favor, we conclude after an exhaustive review of the record

3    that the district court properly granted summary judgment to

4    the defendants.   Accordingly, we affirm the district court’s

5    judgment for substantially the same reasons as articulated

6    by that court in its orders of August of 2008 and June of

7    2009.   Additionally, we cannot say that the court abused its

8    discretion in dismissing Dr. Pereli from the case for

9    failure to serve process.   See Fed. R. Civ. P. 4(m).   We

10   have considered all of appellant’s remaining arguments and

11   find them to be without merit.

12       For the foregoing reasons, the judgment of the district

13   court is hereby AFFIRMED.

14
15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19
20
21
22
23
24
25




                                   4